                      IN THE UNITED STATES DISTRICT COURT                           9/6/2019
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION

 DONNA GROHMAN,

                                  Plaintiff,                  No. CV-19-58-H-SEH

 vs.
                                                                    ORDER
 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY,

                                  Defendant.

       Plaintiff filed a Complaint and Demand for Jury Trial 1 ("Complaint") on

September 3, 2019, asserting diversity jurisdiction under 28 U.S.C. § 1332. 2

However, jurisdiction is not well-pleaded.

       Diversity of citizenship jurisdiction, ifit exists, must be grounded in 28

U.S.C. § 1332. That statute provides in pertinent part:

                (a) The district courts shall have original jurisdiction of
                all civil actions where the matter in controversy exceeds
                the sum or value of $75,000, exclusive of interest and
                costs, and is between-

                         ( 1) Citizens of different States;

28 U.S.C. § 1332 (a)(l).


       'Doc. I.
       2
           See Doc. I at ,r 41.
      It is fundamental that federal jurisdiction cannot be presumed. The diversity

statute requires complete diversity of citizenship between all plaintiffs and all

defendants. 3 It is to be strictly construed. 4 Plaintiff, as the party asserting

jurisdiction, has the burden of proving such jurisdiction exists. 5 Here, the

Complaint names one plaintiff, an individual, and one defendant, a corporation. 6

      Plaintiff's individual citizenship is not properly pleaded. 7 Plaintiff alleges

only residence and domicile of Plaintiff. 8 Citizenship is not alleged. Diversity of

citizenship is not pleaded. 9

      Fed. R. Civ. P. 12(h)(3) contemplates that lack of jurisdiction can be raised

at any time. Moreover, the objection may be raised by a party, or by the courts own

initiative, at any stage in the litigation, even after the trial and judgment entry. 10




       3
           See 15A JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE§ 102.12, at 102-28
(3d ed. 2019).
       4
           See Cily ofIndianapolis v. Chase Nat. Bank ofCity ofNew York, 314 U.S. 63 (1941).

       5
           See Lew v. Moss, 797 F.2d 747 (9th Cir. 1986).
       6
           See Doc. I at ,r ,r 1-2, 42.
       7
           See 28 U.S.C. § 1332
       8
           See Doc. 1 ,r ,r 3, 42.
       9
           See Doc. 1 at ,r 41.
       10
            See Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).

                                                -2-
      ORDERED:

      This case will be dismissed on September 13, 2019, unless Plaintiff files an

amended pleading prop.;{ alleging jurisdiction on or before that date.

      DATED this   _/o_/4ay of September, 2019.


                                                  /~~
                                                   United States District Judge




                                        -3-
